Citation Nr: 1221002	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-15 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety, depression, and bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from December 1966 to March 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 1970 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a December 2008 rating decision by the VA RO in Huntington, West Virginia.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran originally filed a claim of entitlement to service connection for a back disability in August 1970.  In a September 1970 rating decision, the Veteran was denied entitlement to service connection for a back condition; however, the October 1970 letter sent to the Veteran notifying him of the decision erroneously informed him that his claim had been granted.  The Veteran was not provided appropriate notice informing him of the September 1970 denial of entitlement to service connection for a back disability until September 2008.  The Veteran submitted a timely notice of disagreement with the September 2008 notice in January 2009.  Therefore, the September 1970 rating decision did not become final and is on appeal.  The issues before the Board have been characterized accordingly.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND following the order section of this decision.  


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, anxiety, depression, and bipolar disorder was not shown in service, a psychosis was not manifested to a compensable degree within one year of the Veteran's separation from active service, and the Veteran does not have a psychiatric disorder that is otherwise related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, anxiety, depression, and bipolar disorder was not incurred in or aggravated by active service and a psychosis may not be presumed to have been so incurred.  §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in September 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file.  VA Medical Center and private treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claim of entitlement to service connection for a psychiatric disorder.  Additionally, no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, the evidence of record fails to indicate that the Veteran has an acquired psychiatric disorder that is etiologically related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, service connection for posttraumatic stress disorder (PTSD) based on an in-service stressor requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran has asserted that he has PTSD and depression that are a result of his active service.  According to the Veteran, when he first joined the Navy, he had envisioned a long and successful career.  However, he was separated just four months after his entrance into active service as a result of being found unfit for service as a result of arthrogenic back pain and spina bifida occulta.  The Veteran reported that, as a result of his separation and subsequent inability to fulfill his dreams of having a successful Navy career, he began to have psychiatric symptoms, such as depression.  The Veteran has also reported that he experiences symptoms of PTSD as a result of falling down some stairs in service, the same accident in which he reportedly injured his back. 

A review of the STRs is negative for treatment for or a diagnosis of a psychiatric disorder while the Veteran was in active service.  In March 1967, the Veteran appeared before a Medical Board.  There is no indication from the report of the Medical Board findings that the Veteran had any sort of psychiatric disorder while he was in active service.  The only disabilities listed on the Medical Board report were arthrogenic back pain and spina bifida occulta.    

A review of the post-service medical evidence of record shows that the Veteran has received mental health treatment at the VA Medical Center.  In August 2008, the Veteran was given PTSD and depression screenings.  At that time, both screenings were negative.  In December 2008, the Veteran underwent a psychiatric consultation at the VA Medical Center. At that time, the Veteran reported that he had posttraumatic stress disorder (PTSD) as a result of falling down some stairs while in active service.  He also reported that following his early separation from active service he was very depressed and angry about the situation.  Based on the history provided and the examination of the Veteran, the examiner diagnosed bipolar disorder not otherwise specified (NOS) and noted that PTSD needed to be ruled out.  In January 2009, the Veteran was seen at the VA Medical Center for mental health medication management.  At that time, the Veteran's diagnosis was listed as bipolar disorder.  There is no evidence of record indicating that the Veteran has ever been diagnosed with PTSD in accordance with DSM-IV criteria.  Further, there is no indication from the VA Medical Center mental health treatment notes of record that the Veteran has been diagnosed with a psychiatric disorder that is etiologically related to his active service.     

The Board notes that, generally, the Veteran is competent to report their symptoms and that those symptoms have continued since their active service.  However, when weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran has reported that he has experienced PTSD as a result of his fall down some stairs in active service and that he has experienced other psychiatric symptoms, such as depression, as a result of his early separation from active service.  However, as noted above, a review of the STRs is negative for any complaints of or treatment for psychiatric symptoms while the Veteran was in active service.  The STRs appear to have quite thoroughly documented the Veteran's various ailments during his short period of active service, to include the fall in which he injured his back.  If the Veteran was having psychiatric symptoms, it seems that complaints and treatment for such would have been documented in the STRs.  Further, there is no documented treatment for any mental health disability of record until approximately 40 years following the Veteran's separation from active service.  Therefore, as the contemporaneous medical evidence fails to corroborate the Veteran's statements of experiencing psychiatric symptoms during and subsequent to his active service, the Board finds that the Veteran's accounts of such are simply not credible.

Additionally, as a lay person, the Veteran is not competent to render a medical opinion linking his current psychiatric disorder to his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Further, there is no evidence of record indicating that the Veteran has ever been diagnosed with a psychosis, let alone within one year of his separation from active service.  

In sum, the Veteran was separated from active service after a short four month period after being found physically unfit for active service as a result of arthrogenic back pain and spina bifida occulta.  The Veteran began receiving mental health treatment at the VA Medical Center in 2008 and was diagnosed as bipolar.  There is no evidence of record indicating the Veteran's bipolar disorder is related to his active service.  The Veteran's claims of experiencing psychiatric symptoms during and since service are not credible and the Veteran is not competent to provide a medical opinion linking his current psychiatric symptoms to his active service.  The Veteran has not been diagnosed with a psychosis.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disorder is not warranted.  



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, depression, and bipolar disorder, is denied.  



REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a low back disability is decided.  

A review of the STRs shows that in January 1967, the Veteran was seen at medical for complaints of back pain.  After receiving treatment, the pain did not abate and the Veteran was referred to orthopedics for a consultation.  At that time, the Veteran reported that his back pain was a result of a fall down some stairs in the recruit training area.  X-rays were also taken at that time.  The examiner diagnosed arthrogenic back pain with spina bifida occulta of L-5.  It was determined that the Veteran was not fit for duty based on these findings and the Veteran was separated from active service.  

A review of the post-service medical evidence shows that the Veteran has received treatment for complaints of back pain by private medical providers and at the VA Medical Center since at least 1989.  The Veteran carries a diagnosis of degenerative disc disease (DDD) of the lumbosacral spine with disc space narrowing at L5-S1, status post discectomy.  Additionally, recent imaging studies have failed to confirm the March 1967 diagnosis of spina bifida occulta.

In March 2010, the Veteran was afforded a VA examination.  At that time, the examiner opined that the Veteran's current low back disability was more likely a result of his heavy duty profession and generalized degeneration due to age.  In this regard, the examiner reported that the Veteran's complaints of back pain during active service were acute and self-limited in nature.  The examiner also reported that the finding of spina bifida at that time was incidental and since the Veteran was only in active service for 4 months, the question of aggravation would not arise.  Furthermore, the examiner reported that spina bifida was a congenital condition.  

The Board notes that congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c).

VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

The examiner's description of the spina bifida occulta as a congenital condition does not answer the question of whether the condition is a disease or defect.  Additionally, the VA examiner did not indicate whether the spina bifida occulta pre-existed the Veteran's active service.  

Additionally, the VA examiner opined that it was more likely that the Veteran's current back disability was related to his occupation and age.  The Board notes that this is the wrong standard.  The Veteran's low back disability only need be as likely as not related to his active service, not that it is likely related.

Therefore, the March 2010 VA examiner's opinion is inadequate upon which to base a denial of entitlement to service connection for a low back disability.

Therefore, the Veteran should be afforded a VA examination in order to determine the nature and etiology of any currently present low back disability.

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.    

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present low back disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies, to include X-rays, should be performed.  

If upon examination a diagnosis of spina bifida occulta is confirmed, the examiner should provide an opinion as to whether the condition is a disease, defect, or the result of injury.  In determining whether a condition is a defect, as opposed to a disease or injury, the examiner should expressly consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.

If the examiner determines that spina bifida occulta is a disease or injury, he should provide an opinion concerning whether the condition clearly and unmistakably existed prior to the Veteran's active service and clearly and unmistakably underwent no permanent increase in severity as a result of the Veteran's active service, to include the Veteran's reported fall down some stairs while in active service.  

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present back disability other than spina bifida occulta, as to whether it is as likely as not (50 percent or better probability) that it is etiologically related to the Veteran's active service, to include his fall down some stairs and his diagnosis of arthrogenic back pain while in active service.

The supporting rationale for all opinions expressed must be provided.

3. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


